         CASE 0:16-cr-00266-MJD-FLN Doc. 41 Filed 12/11/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                     Plaintiff,



v.                                        ORDER
                                          Criminal File No. 16-266 (MJD/FLN)

(1) SANTINO CORLEONE WALKER,

                     Defendant.

LeeAnn K. Bell, Assistant United States Attorney, Counsel for Plaintiff.

Santino Corleone Walker, pro se.

I.     INTRODUCTION

       This matter is before the Court on Defendant Santino Corleone Walker’s

Pro Se Motion for Compassionate Release from Custody. [Docket No. 35]

II.    BACKGROUND

       On November 30, 2016, Defendant pled guilty to Felon in Possession of a

Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and Possession with

Intent to Distribute Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). On

May 17, 2017, the Court sentenced Defendant to 87 months in prison.

III.   DISCUSSION
                                            1
        CASE 0:16-cr-00266-MJD-FLN Doc. 41 Filed 12/11/20 Page 2 of 4




      Under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), the Court may, upon a

defendant’s motion following exhaustion of administrative remedies or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier, “reduce the term of imprisonment (and may impose

a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

      The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. § 1B1.13. Pursuant to this policy statement, when deciding

a motion for a sentence reduction under § 3582(c), the Court must determine

whether extraordinary and compelling reasons exist to warrant such relief,

whether the defendant is a danger to the safety of any other person or to the

community, and whether a sentence reduction is consistent with the policy

statement. U.S.S.G. § 1B1.13. This policy statement also defines “extraordinary

and compelling reasons” due to medical condition of the defendant as follows:



                                          2
        CASE 0:16-cr-00266-MJD-FLN Doc. 41 Filed 12/11/20 Page 3 of 4




      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).

      Defendant has exhausted administrative remedies. (Govt. Exs. 1-2.)

Therefore, the Court addresses the merits of Defendant’s request.

      The Court finds that Defendant has failed to show “extraordinary and

compelling reasons” due to medical conditions to warrant relief. Although

Defendant claims that he has asthma and hypertension, putting him at risk for

complications from COVID-19, his medical records show no current diagnosis of,

symptoms of, or treatment for either condition. (Govt. Ex. 3 at 27, 50; see also PSI

¶ 83.) Moreover, medical records show that Defendant did contract COVID-19.

He was diagnosed on October 15, 2020, was asymptomatic throughout his

illness, and has now recovered. (Govt. Ex. 3 at 2-3, 9, 57.)



                                          3
        CASE 0:16-cr-00266-MJD-FLN Doc. 41 Filed 12/11/20 Page 4 of 4




      Defendant has also failed to demonstrate that he is no longer a danger to

the community. Defendant is currently incarcerated for his third federal

conviction for Felon in Possession of a Firearm. Those three federal convictions

were preceded by two state gun convictions. Defendant’s record demonstrates a

likelihood to reoffend, and he has only served approximately half of his current

sentence.

      A sentence reduction in this case would also be contrary to the factors set

forth in 18 U.S.C. § 3553(a). A sentence reduction would not reflect the

seriousness of the offense of conviction, promote respect for the law, or provide a

just punishment. In addition, Defendant has only served approximately half of

his sentence, therefore a sentence reduction would create unwarranted

sentencing disparities among defendants and would not afford adequate

deterrence for the offense committed.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      Defendant Santino Corleone Walker’s Pro Se Motion for
      Compassionate Release from Custody [Docket No. 35] is DENIED.

Dated: December 11, 2020                     s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court

                                         4
